Title: Abigail Adams to John Adams, 1 February 1793
From: Adams, Abigail
To: Adams, John


my dearest Friend
Quincy Febry. 1. 1793.
your last date, as yet received, was the 14 of Jan’ry, I may have Letters in Town; but as the week has been stormy I have not got them: I wrote you last from Boston the day before the Civic Feast, as it was Stiled. the day past in much better order than was apprehended; for to men of reflection the Cry of Equality was not so pleasing, and to men of Property very alarming it was agreed amongst them to indulge a spirit they could not supress, & unite with the Mobility in their Feast, to keep a strickt watch and gaurd over them: and to appoint steady persons upon [who]m they could depend to conduct the sacrifice, for such indeed was [the] citizen ox— the whole was managed without any Riot except the distribution of the ox; a Table being placed at the upper End of State street, the ox was paraded there, together with a load of Bread & 2 Barrels of Punch but no sooner was the ox cut in peices than they were seazd by some sailors & citizen Mobility, and thrown in every direction amongst the spectators. the Tables split to peices the plates &c made one Crash, the Punch & Bread were instantly driven of, the one to the Mall, where the Mobility followd and enjoyd it, the Bread to the Alms House; the day closed with much quietness & all was still by 12 oclock at Night. you will have read the Toasts which shew the spirit that gave rise to the Feast, & the prodigious pains which they took to avoid drinking the Healths of anyone but washington whom they avoided stiling citizen— tis said Citizen samuel did not so well relish the Term, least the Ears of his followers should be too much accustomed to it, and join with those who wish to have the Town incorporated. the two Candidates of Representives are no doubt Holten, & Austin; mr B——n has descended to such Popular arts as have disgusted his Friends, it is said, but falshood is so current a coin on such occasions that I am slow of belief: I was very splendidly entertaind at his House whilst I was at Boston; having heard Some things, I was more attentive to what past. I found by his conversation that he was one of those, who thought that the President might unbend, and visit, & mix with Tom dick and Harry. he askd me if I had heard that the secretary of War was going to resign. I replied that I had not. he said he had been informd so from a Gentleman, who heard it from Knox’s mouth [last ni]ght the President had been very unfortunate in that appointment. this brought to my mind mr danes conjecture of the Author of the Strictures. I askd after ward if any known cause existed for a personal animosity? but could not learn any thing further than their owning eastern Lands together perhaps some altercation might have arrisen. I was at the Assembly, and received many polite attentions. mr S——n & his Lady were civil beyond my conception. Such kind inquiries after the health of the V. P. and such solicitude to accommodate me. the high sheriff too was vastly politee. mrs S——n & her daughter visited me a day or two after which was what I did not expect. I calld upon mrs Gill. she afterwards sent for me to take Tea with her, which I did mr Gill was at Prince Town. She proposed to me a Family match which was to send my Son J Q A to England for her Neice miss Hollowell and to give her in marriage to him. She wishes to have her Neice return to her, for mrs Adams says she I am all alone in this Country, I have no connextion to call my own— thus with an immence property She looks round her without a being for whom she feels any natural attachment to bestow it upon. there must be a some thing to Mar all our enjoyments in a state of Probation like this Life, “a Cruel something unpossessd”
we have had a very open winter the day before yesterday we had a pretty fall of snow—which I hope will enable us to get Home the remaining Timber, and my Wood; shaw laments that he has not a stronger Team. Faxon makes up two and is in constant employ for some one or other. he has not however assisted me but one day which was in getting Timber. we have sent into the ceadar swamp and got out Some Rails. Faxon whose Eyes always see double, says that 2000 may be cut upon one acre and a Quarter. I am glad however from Belchers & shaws account to find that it is like to turn out well worth the money. I am anxious to get all the Buisness done which you left me in Charge but the season has not been so favourable as we wisht—
our Friends are all well Remember me kindly to mrs otis. her sister is with me. she was so good as to spend a few days with me on my return from Boston
yours most affectionatly
A Adams
